Hill, O. J.
1. The writ of certiorari lies to review in the superior court the judgment of any inferior judicatory of this State; and this includes any municipal or mayor’s court. See Moore v. Winder, 10 Ga. App. 385-6 (73 S. E. 529).
2. It not being shown, by the facts set forth in the answer of the magistrate, that the ordinance of the municipality which the accused had been charged with violating had been violated, the judgment of conviction was unauthorized by law, and the writ of certiorari should have been sustained. Judgment reversed.
The charter of the City of Blue Ridge provides, that “any person convicted before the mayor . . may enter an appeal from the judgment of said court to the board of councilmen” within two days, and that “any person convicted by the councilmen on the appeal shall have the right to certiorari to the superior court;” and that “nothing in this section shall be construed to prevent any person convicted of a violation of any ordinance of said city before the mayor’s or police court from certioraring the proceeding directly to the superior court in all cases when certiorari will lie from the judgment of the justice of the peace in civil actions under the rules of law governing such cases.” Acts 1908, p. 438, sec. 30.
William Butt, B. L. Smith, Homer Legg, for plaintiff in error,
cited: Acts 1908, p. 428; Cruse v. Sou. Express Co., 72 Ga¡ 184; Toole v. Edmondson, 104. Ga. 776; Grimsley V. Alexander, 106 Ga. 165.
Thomas A. Brown, contra,
cited Acts of 1908, supra.